     Case: 4:19-cv-01938-SRC Doc. #: 1 Filed: 07/15/19 Page: 1 of 13 PageID #: 18



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

BART COLLIDA                                  )              Complaint for a Civil Case
         Plaintiff,                           )
                                              )              Case No.    4:19-cv-1938
                v.                                    )
                             )                               JURY TRIAL DEMANDED
WRIGHT TREE SERVICE COMPANY, )
         Defendant.          )

                                     CIVIL COMPLAINT

         Plaintiff Bart Collida alleges as follows:

                                       INTRODUCTION

1.       In this civil action, Plaintiff Bart Collida seeks judgment against Defendant Wright

         Tree Service Company for common law trespass and statutory trespass pursuant to

         MO REV § 537.340 after Wright Tree Service trespassed on Mr. Collida’s

         property by parking their vehicles on his driveway while excessively over-

         trimming and lopping off trees on his property without proper authority and with

         disregard to Mr. Collida’s ownership and possessory interests rights.

2.       Plaintiff Mr. Collida also asserts the federal question of the Constitutional Taking

         Clause of the Fifth Amendment because Defendant claimed governmental

         authority for their actions at the time of their actions.

                                            PARTIES

3.       Plaintiff Bart Collida is a citizen of Missouri who is a 25-year plus resident and

         landowner in the city of Wildwood.

                                                  1
     Case: 4:19-cv-01938-SRC Doc. #: 1 Filed: 07/15/19 Page: 2 of 13 PageID #: 19



4.       Bart Collida
         828 St. Paul Rd.
         Wildwood, MO 63021
         636-391-0220
         Biggsmountain@yahoo.com


5.       Defendant Wright Tree Service Company, subsidiary of Wright Service Corp.

         (incorporated in Iowa), is an employee-owned vegetation management contractor

         providing services in North America and headquartered in Des Moines, Iowa with

         its principal place of business in Des Moines, Iowa.

6.       Wright Tree Service
         Scott Packard, Chairman, President and CEO
         P.O. Box 1781
         Des Moines, IA 50306
         5930 Grand Avenue, West Des Moines. IA 50266
         515-277-6291
         info@wrighttree.com
         Incorporation Agent: CT Corporation Systems, 400 E. Court Ave, Des Moines, IA
         50309
                              JURISDICTON AND VENUE

7.       Plaintiff brings his complaint under federal diversity jurisdiction, 28 U.S.C. § 1332,

         as the parties are completely diverse in citizenship and the amount in controversy

         exceeds $75,000.

8.       Plaintiff Bart Collida is a citizen of the State of Missouri.

9.       Defendant Wright Tree Service is incorporated under the laws of the State of Iowa,

         and has its principal place of business in the State of Iowa.

10.      The amount in controversy is more than $75,000, not counting interest and costs of

         Court, because Plaintiff is seeking recovery from irreparable harm done to his

         property by Defendant in the form of statutory damage allowances, non-pecuniary

                                                 2
  Case: 4:19-cv-01938-SRC Doc. #: 1 Filed: 07/15/19 Page: 3 of 13 PageID #: 20



      or general damages for loss of enjoyment of life, amenities and emotional harm, as

      well as pecuniary or special damages for repair costs, labor, and devaluation of

      property.

11.   Jurisdiction is also proper under Federal Question subject matter jurisdiction based

      on the Fifth Amendment to the Constitution, also known as the “Taking Clause.”

      28 U.S.C. § 1331.

12.   Supplemental jurisdiction is proper for the State causes of action because all claims

      form part of the same case or controversy under Article III of the Constitution.

      28 U.S.C. § 1367(a).

13.   Venue is proper in the United States District Court for the Eastern District of

      Missouri pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the

      events giving rise to the claim occurred in St. Louis County, Missouri.

14.   Divisional venue is proper in the Eastern Division because the events leading to

      the claim for relief arose in St. Louis County and Defendant employs workers and

      provides substantial services located in St. Louis County where it is subject to

      personal jurisdiction. 28 U.S.C. § 1391(d).


                                        FACTS

15.   Defendant Wright Tree Service arrived on Friday morning, March 29, 2019 around

      8:30 am to cut trees in the front yard of 828 St. Paul Rd. without landowner

      notification, landowner consent nor involvement because they claimed they have a




                                            3
  Case: 4:19-cv-01938-SRC Doc. #: 1 Filed: 07/15/19 Page: 4 of 13 PageID #: 21



      right to do anything they want to the trees (including cutting them down to the stubs

      if they so feel like it).

16.   Plaintiff Mr. Collida saw Defendant Wright Tree Service personnel on his property

      and immediately approached and told them the importance of these trees and that

      he did not consent to their actions or presence on his property. Defendant Wright

      Tree Service said they where aware of the prior situation where a tree service over

      trimmed the trees four years ago, and were told to not trespass on the property.

      While protesting all actions by Wright Tree Service, and not consenting to the tree

      trimming or any actions by Wright Tree Service, Plaintiff Mr. Collida suggested

      that Wright Tree Service leave the cut brush where it falls in an effort to limit the

      amount of underbrush damage created by walking through and dragging out cut

      limbs and branches.

17.   At this request, Defendant Wright Tree Service said they could do that, but first, the

      resident must sign an Ameren ticket which describes a number of policies and

      procedures. These policies are presented as standard procedures for Defendant

      Wright Tree Service to follow.

18.   Plaintiff Mr. Collida asserted that these procedures are violations of Missouri’s

      Timber Statute.

19.   Plaintiff Mr. Collida declined to sign the ticket.

20.   Plaintiff Mr. Collida further pointed out that Defendant Wright Tree Service had no

      authority to trim trees around cable yet they proceeded to lop off trees in order to



                                             4
  Case: 4:19-cv-01938-SRC Doc. #: 1 Filed: 07/15/19 Page: 5 of 13 PageID #: 22



      clear cable—the lowest hanging line, creating unsightly holes and extensive damage

      to trees in the tree line.

21.   At about 1 pm the tree service packed up their equipment, proceeded to further

      trespass on Plaintiff Mr. Collida’s property by parking their vehicles on his

      residence private drive. Plaintiff Mr. Collida told them they were trespassing and

      after a short discussion in which Defendant Wright Tree Service acknowledged their

      trespass on the private drive, they left for the day.

22.   On Monday, April 1st, Defendant Wright Tree Service returned about 9 am without

      notification to Plaintiff Mr. Collida.

23.   Plaintiff Mr. Collida immediately approached Defendant Wright Tree Service upon

      discovery of their presence to protest their presence and actions on his property.

24.   Wildwood police officers arrived shortly thereafter upon being called by Defendant

      Wright Tree Service complaining that Mr. Collida was impeding their work

      progress by not allowing them to park on his private drive.

25.   The police told Plaintiff Mr. Collida that they were there to make sure that “there

      was no trouble going on” because Defendant Wright Tree Service claimed he was

      stopping them from doing their work and that he was not to interfere with them.

26.   The police officers did not ask to see written authority from Defendant Wright Tree

      Service for their presence and actions on private property nor ask them to leave the

      scene until the dispute is resolved.




                                               5
  Case: 4:19-cv-01938-SRC Doc. #: 1 Filed: 07/15/19 Page: 6 of 13 PageID #: 23



27.   Plaintiff Mr. Collida replied that the tree service cannot park their equipment on his

      private drive nor do they have consent to be present anywhere on the property

      including the line of trees.

28.   The police officer confirmed that the private drive was in fact private property and

      then left without any further action or direction to Defendant Wright Tree Service.

29.   Defendant Wright Tree Service continued cutting the line of trees and then broke

      for lunch.

30.   Defendant Wright Tree Service returned approximately 1:30 pm that afternoon to

      continue cutting.

31.   Ms. Inman, resident, co-landowner and wife of Plaintiff Mr. Collida, immediately

      appeared on the scene at 1:30 pm that day upon notification by Plaintiff Mr. Collida

      that Defendant Wright Tree Service was present on property and protested

      vehemently about the overcutting and decimation of the line of trees.

32.   Plaintiff Mr. Collida was present as well.

33.   Ms. Inman strenuously objected to Defendant Wright Tree Service presence and

      declared that they did enough damage to the trees that is irreparable and to leave the

      property immediately.

34.   Two police officers were present at the scene but did little more than to stand by

      and observe the proceedings; neither Plaintiff nor Defendant called the officers to

      the scene—instead, the officers said neighbors called the police to check out the

      disturbance of a woman crying and in distress as if she was being attacked.



                                            6
  Case: 4:19-cv-01938-SRC Doc. #: 1 Filed: 07/15/19 Page: 7 of 13 PageID #: 24



35.   Ms. Inman was overwrought and distressed at the sight of the decimation and

      continued to exhort that the tree service people needed to leave. She was in tears,

      shaking, and could not control her emotions.

36.   Plaintiff Bart Collida was distressed and speechless by the sight of the decimation

      and at the tumultuous emotions of Ms. Inman.

37.   The next door neighbor, Mr. Mike Gauvain, was also present at the scene and

      witnessed the emotional state of Ms. Inman and was present to support her in any

      way he could.

38.   The police officers at the scene threatened to arrest Ms. Inman for public disturbance

      because she was emotionally distressed and disturbed by the tree decimation and

      the effect it had on the entire property and neighborhood.

39.   The police officers never asked for written documentation of authority for presence

      of Defendant Wright Tree Service at the property and did not ask Wright Tree

      Service to leave the premises.

40.   At about 3 pm, Defendant Wright Tree Service left the scene claiming their work

      was done for the day.

41.   Defendant Wright Tree Service returned at 8 am the next morning, April 2, 2019,

      to complete their decimation after informing both Ms. Inman and Plaintiff Mr.

      Collida on Monday, April 1st that they would return.

42.   Plaintiff Mr. Collida and Ms. Inman were present and both spoke with Wright

      Tree Service personnel at 8 am Tuesday, April 2.



                                            7
  Case: 4:19-cv-01938-SRC Doc. #: 1 Filed: 07/15/19 Page: 8 of 13 PageID #: 25



43.   Ms. Inman explained that Defendant Wright Tree Service has no consent to

      perform their actions by the landowners and that the easement they contend they

      are contracted under is not valid and nonexistent.

44.   Defendant Wright Tree Service proclaimed that they had an easement allowing

      them to cut trees on this property that extends within 10 feet of either side of the

      centerline of electrical lines.

45.   Defendant Wright Tree Service was unable to state where they obtained this

      information and were unable to provide any written documentation for their

      assertions.

46.   Ms. Inman thought that the language Defendant Wright Tree Service used to

      describe their authority sounded like the verbiage used in Missouri’s Timber

      Statute.

47.   Later, Ms. Inman verified that the verbiage was similar to the verbiage in MO

      REV § 537.340 which outlines the authority electrical suppliers may exercise

      without a recorded easement. MO REV § 537.340(2).

48.   Yet, Defendant Wright Tree Service claimed a recorded easement so this provision

      does not apply if they in fact have a recorded easement.

49.   However, Defendant Wright Tree Service can show no recorded easement because

      there isn’t one with the landowners and was unable to show any written

      documentation for their presence on the property.

50.   Furthermore, MO REV § 537.340(3) clearly states that an electric supplier is a

      cooperative not-for-profit and therefore the provisions under this Statute do not

                                             8
  Case: 4:19-cv-01938-SRC Doc. #: 1 Filed: 07/15/19 Page: 9 of 13 PageID #: 26



      apply to Defendant Wright Tree Service actions in any way, as Defendant Wright

      Tree Service and the company it is performing services for—in this case, Ameren

      UE, a for-profit electrical supplier headquartered in St. Louis, MO—are not

      cooperatives.

51.   Ms. Inman was unable to stop Defendant Wright Tree Service from continuing

      their actions and they continued to lop off trees and destroy underbrush, grasses

      and shrubs.

52.   Ms. Inman and Plaintiff Mr. Collida left the scene and Defendant Wright Tree

      Service continued with their decimation until about 3 pm.

53.   Ms. Inman and Defendant Mr. Collida were sick to their stomachs upon the sight

      of the final decimation and continue to lament the destruction every day as they

      are forced to view the unsightly mess of their front yard.

54.   Plaintiff Bart Collida has since spent many hours and money in an effort to repair

      and improve on the dead and injured trees, underbrush, shrubs and grasses by

      purchasing material, hiring professional landscapers, replanting, resodding and

      other activities to remediate the damage, but the damage is irreparable.

55.   New trees, shrubs, plants and grasses that were replanted by Plaintiff Mr. Collida

      will take decades to grow to their full height and depth. These are decades that Mr.

      Collida can ill afford as he is in his 60s with no offspring.




                                             9
 Case: 4:19-cv-01938-SRC Doc. #: 1 Filed: 07/15/19 Page: 10 of 13 PageID #: 27



                      COUNT 1: COMMON LAW TRESPASS

56.   Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

      his complaint as fully set forth herein.

57.   Bart Collida, Plaintiff, asserts that on March 29, 2019 the Defendant, Wright Tree

      Service, trespassed on his residential and possessed property by entering onto the

      land without his consent.

58.   The Defendant arrived on his land at or about 12 p, m. noon to trim trees and

      proceeded to trim trees and remove timber until about 2 p.m. when they took a

      break and parked their vehicles and equipment on Mr. Collida’s private drive.

59.   Defendant returned to Plaintiff Mr. Collida’s land to continue trimming trees until

      about 3 p.m.

60.   On April 1, 2019, about 1 p.m. Defendant returned to continue trimming trees on

      possessed property of Plaintiff Mr. Collida.

61.   The Defendant left around 3:00 pm and returned at 8 a.m. on April 2, 2019 to

      continue overcutting and clearing out underbrush and vegetation until about 2p.m.

      that day.

62.   Both Plaintiff Mr. Collida and wife Ms. Inman, landowners and possessors,

      protested the actions of Defendant at all times.

63.   Missouri Common Law Trespass does not require injury or harm.

64.   A simple act of entering onto the land without consent is sufficient to show

      trespass. Crook v. Sheehan Enter., Inc. 740 S.W. 2d 333, 335 (Mo. App. 1987).



                                             10
 Case: 4:19-cv-01938-SRC Doc. #: 1 Filed: 07/15/19 Page: 11 of 13 PageID #: 28



65.   The landowner need not show ownership of the land to assert a trespass claim, but

      must have possessory interest and intent.

66.   “[T]he central issue of a trespass action is violation of possession.” International

      Broth. of Elec. Workers v. Monsees, 335 S.W.3d 105, 108 (Mo. App. W.D. 2011).

67.   Here, Plaintiff Mr. Collida and wife Ms. Inman have owned, occupied and

      maintained the land since 1994.

68.   The relief sought by Plaintiff Mr. Collida is to enjoin the Defendant from parking

      their equipment on private drive and entering upon Plaintiff Mr. Collida’s owned

      and possessed land.

      COUNT II: STATUTORY TRESPASS VIOLATION MO REV § 537.340

69.   The result of Defendant Wright Tree Service’s actions left an unsightly mess and

      their actions are not consented to by the Plaintiff landowner.

70.   Plaintiff Mr. Collida has a possessory interest in his front yard and the trees

      bordering his yard.

71.   The stated policy used by Defendant Wright Tree Service is that “[e]ven trees that

      are well below the powerlines should be removed to prevent future interference.”

72.   The policy used by Defendant Wright Tree Service further states: “Stumps will not

      be grounded out.”

73.   This policy, Plaintiff asserts, results in invasive procedures that negatively impact

      the property by creating unsightly holes in the yard and dangerous conditions with

      the protrusion of stumps.



                                            11
 Case: 4:19-cv-01938-SRC Doc. #: 1 Filed: 07/15/19 Page: 12 of 13 PageID #: 29



74.   Plaintiff Mr. Collida has attempted to repair the damage but to no avail as the

      damage is irreparable and new trees, shrubs, grasses and plants will take decades

      to grow fully, conceivably beyond Plaintiff’s lifetime.

75.   Plaintiff Mr. Collida is seeking to recover treble damages for the costs he’s

      incurred to replant and regrow the damaged areas caused by the Defendant and the

      emotional harm created to the landowners on the dates of the trespass as well as

      forever after due to the irreparable harm done to the property.

          COUNT III; CONSTITUIONAL VIOLATION OFAMENDMENT V:

                                   THE TAKING CLAUSE

76.   While the Defendant is a private company, it is asserting governmental authority

      to cut trees at their discretion without private landowner consent using both State

      and Federal governmental law including MO REV § 537.340, Federal Department

      of Energy regulations of electrical suppliers and Missouri State Department of

      Energy regulations of electrical suppliers.

77.   The Constitution prohibits “private property be taken for public use, without just

      compensation.”

WHEREFORE, Plaintiff respectfully requests this Court:

             A.     Enter judgment against Defendant in an amount in excess of

                    $75,000;

             B.     Upon proper motion, issue a preliminary injunction prohibiting

                    Defendant from entering landowner property;



                                            12
 Case: 4:19-cv-01938-SRC Doc. #: 1 Filed: 07/15/19 Page: 13 of 13 PageID #: 30



             C.    Issue permanent injunction prohibiting Defendant from entering

                   landowner property until proper authority is obtained;

             D.    Award Plaintiff statutory, compensatory and nominal damages

                   against Defendant for its violation of Plaintiff’s constitutional rights

                   and civil and statutory trespass violations;

             E.    Award Plaintiff costs, disbursement, reasonable attorney fees,

                   interest and any other applicable provisions of the law;

             F.    Allow such other and further relief as the Court deems just, proper,

                   and equitable.



                                            Respectfully submitted,

Dated: July 15, 2019                        MICHELE INMAN, ATTORNEY AT LAW, LLC

                                                       s/Michele Inman
                                                       Michele Inman, #71012
                                                       Attorney for Plaintiff
                                                       828 St. Paul Rd
                                                       Wildwood, MO 63021
                                                       636-399-7045
                                                       Inmanattorney.com
                                                       Michele@biggsmountain.com




                                           13
